        Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 1 of 13



 1 CAUSE OF ACTION INSTITUTE
   JOHN J. VECCHIONE [admitted pro hac vice] [Lead Counsel]
 2   john.vecchione@causeofaction.org
   MICHAEL D. PEPSON [admitted pro hac vice]
 3 Admitted only in Maryland.
   Practice limited to matters and proceedings before United States Courts and agencies.
 4   michael.pepson@causeofaction.org
   JESSICA LEE THOMPSON [admitted pro hac vice]
 5   jessica.thompson@causeofaction.org
   ASHLEY SALVINO [admitted pro hac vice]
 6   ashley.salvino@causeofaction.org
   JOSHUA N. SCHOPF [admitted pro hac vice]
 7   josh.schopf@causeofaction.org
   NICHOLE C. WILSON [admitted pro hac vice]
 8   nichole.wilson@causeofaction.org
   KARA E. MCKENNA [admitted pro hac vice]
 9   kara.mckenna@causeofaction.org
   CYNTHIA CRAWFORD [admitted pro hac vice]
10 cynthia.crawford@causeofaction.org
   1875 Eye Street N.W., Suite 800
11 Washington, DC 20006
   Telephone: (202) 422-4332/Facsimile: (202) 330-5842
12
   Christine Yang (SBN 102048)                           Christopher Kao (SBN 237716)
13   chrisyang@sjclawpc.com                                christopher.kao@pillsburylaw.com
   LAW OFFICES OF S.J. CHRISTINE YANG                    Brock S. Weber (SBN 261383)
14 17220 Newhope Street, Suites 101 &102                   brock.weber@pillsburylaw.com
   Fountain Valley, CA 92708                             PILLSBURY WINTHROP SHAW PITTMAN LLP
15 Telephone: 714.641.4022                               Four Embarcadero Center, 22nd Floor
   Facsimile: 714.641.2082                               San Francisco, CA 94111-5998
16                                                       Tel.: 415.983.1000 / Facsimile: 415.983.1200
17

18                                   UNITED STATES DISTRICT COURT
19                                NORTHERN DISTRICT OF CALIFORNIA
20

21   FEDERAL TRADE COMMISSION,                            Case No. 3:17-cv-00039-JD
22                   Plaintiff,                           DECLARATION OF WILLIAM BROWN IN
                                                          SUPPORT OF DEFENDANT D-LINK
23           v.                                           SYSTEMS, INC.’S OPPOSITION TO
24                                                        PLAINTIFF FTC’S MOTION FOR SUMMARY
     D-LINK SYSTEMS, INC.,
                                                          JUDGMENT
25                   Defendants.
26

27

28
      Declaration of William Brown In Support of D-Link                               Case No. 17-cv-00039-JD
      Systems’ Opposition to FTC’s Motion for Summary
      Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 2 of 13



 1

 2                                DECLARATION OF WILLIAM BROWN

 3          The undersigned declarant, William Brown, states:

 4     1.           I am Chief Information Security Officer at D-Link Systems, Inc. (“D-Link Systems”

 5          or “DLS”). The following facts are based on my own personal knowledge and, if called as a

 6          witness, I could and would testify competently thereto.

 7     DCS-2310L Persistent Guest Account

 8     2.           The guest account feature in the firmware version 1.00.03 for the DCS-2310L and

 9          other (primarily business) cameras had a good faith purpose at the time of creation in 2012

10          for preventing open access to video on the device’s home webpage. Consistent with the

11          industry standard practice at that time, this account feature was meant to avoid open access to

12          the device’s home webpage for video images. At that time, by design, IP surveillance

13          cameras would have one or more default user accounts (that is, administrator and/or guest).

14          This generation of camera firmware features had two levels of access to help mitigate open

15          access to the video or configuration of the camera. First, a persistent guest account with

16          default (but not persistent) password could help protect access the device’s main webpage of

17          the camera; however, the account could not be used to reconfigure the camera. Second, there

18          is also the administrative account, which, upon installation, instructed the user to set a unique

19          password that allows access to all features and configuration of the device’s web interface.

20          The guest account was used at the time of their creation to avoid open access to the device’s

21          home webpage with no credentials after out-of-the-box setup installation.

22     3.           On or about March 19, 2013, DLS became aware that a non-obvious persistent guest

23          account may be was present in certain first-generation DLS IP cameras designed to operate

24          with the mydlink Cloud Service, which was publicly launched in 2012. The default

25          password was not hardcoded and could therefore be changed by end-users, but the persistent

26          guest account was not made obvious to end-users.

27     4.           Upon learning of the potential issue associated with guest account feature in the

28          device, DLS immediately demanded, through D-Link Corporation (“DKC”), that the
     Declaration of William Brown In Support of D-Link   1                          Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 3 of 13



 1          responsible third-party vendors that made those products create firmware fixes as quickly as

 2          possible to address this artifact of the prior generation of commercial IP cameras.

 3     5.           On or about May 9, 2013, DLS developed a Guest User Account Security

 4          Advisement, which was prominently posted on the support pages for those products, to alert

 5          end-users of this issue, as well as a way to remedy even without a firmware fix. This Guest

 6          User Account Security Advisement advised end-users of the primarily business IP cameras

 7          about how to change the password for the guest account in these products.

 8     6.           In June 2013, a firmware update resolving this issue was also created by the

 9          responsible vendor. Attached hereto as Exhibit A is a true and correct copy of the DCS-

10          2310L Firmware Release Notes published June 18, 2013, which explains that the update

11          Firmware Version: V1.01.10 resolves the issue.

12     7.           On or about June 18, 2013, it was promptly made publicly available via a variety of

13          means including:

14              a. End-users of the DCS-2310L who registered with mydlink were automatically

15                  notified of the latest firmware and received the firmware updates through the mobile

16                  application. Attached hereto as Exhibit B are true and correct copies of documents

17                  submitted to the FTC during the pre-Complaint investigation illustrating the general

18                  form of the notification.

19              b. DLS made this firmware available on its support website, http://support.dlink.com.

20              c. D-Link forums advertised the availability of the firmware upgrade.

21              d. DLS customer care and customer support personnel are trained to instruct end-users

22                  to make sure to use the latest firmware upgrade.

23     8.           DLS business and consumer IP camera models manufactured after June 18, 2013,

24          would not be preloaded with the firmware with the multiple account feature but would

25          instead be preloaded with the latest firmware (for example, Firmware Version: V1.01.10 for

26          the DCS-2310L) and therefore did not contain a persistent guest user account or the default

27          guest/guest credential.

28
     Declaration of William Brown In Support of D-Link   2                         Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 4 of 13



 1     9.           A Quick Install Guide (“QIG”) was provided with the retail packaging to provide

 2           typical end-users with easy-to-understand setup instructions. The QIG for DCS 2310L

 3           expressly advises: “You must have an active mydlink.com account to use this camera.” For

 4           end-users following the recommended setup process, the QIG states: “From any computer,

 5           open a web browser, go to http://www.mydlink.com and log into your account. Once mydlink

 6           detects your camera, a notice will appear that there is a new device detected. Click on your

 7           camera from the New Devices list and then click Yes to add your camera.” (emphasis added);

 8           The QIG only contained instructions for setting up the DCS-2310L behind a router, which

 9           means that it would have a private IP address (e.g., an IP address beginning with the numbers

10           10.x.x.x or 192.168,x,x defined and referenced in the IETF standard RFC1918). Attached as

11           Exhibit C is a true and correct copy of the QIG for the DCS-2310L.

12     10.          DLS IP cameras, like the DCS-2310L, are preloaded with the most recent available

13           firmware when they are manufactured. However, given that the products may remain in

14           storage in a warehouse for a long period of time before ultimately purchased by an end-user,

15           the setup process has always been designed to make every effort to ensure that an end-user

16           must upgrade and utilize the most recent firmware.

17     11.          For example, as stated above, the QIG for the DCS-2310L specifically instructs end-

18           users to create/use a mydlink.com account as a precondition for setting up the product. In

19           fact, a mydlink.com account is a necessary precondition for normal use of the core features

20           of this IP camera—the ability to view the camera feed from a mobile device (e.g., a smart

21           phone or tablet) using the mydlink or mydlink lite mobile app or alternatively to view the

22           camera through mydlink.com.

23     12.          Any end-user that follows the normal setup process and creates a mydlink.com

24           account and registers the mydlink device with the account will be automatically notified of

25           the availability of the most recent firmware versions and instructed to download and use this

26           firmware. In addition, for a product like the DCS-2310L, the end-user upon visiting

27           mydlink.com who follows the instructions in the QIG will see a “Download mydlink Mobile

28           App” screen that states: “Setting up your mydlink camera is even easier. Your camera can
     Declaration of William Brown In Support of D-Link   3                         Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 5 of 13



 1           now be set up directly from the mydlink Lite mobile app. This app allows you to easily set up

 2           your camera directly from your phone or tablet. Get the mydlink Lite app for free.”

 3           (emphasis added); If the end-user with a mydlink account follows the recommendations and

 4           uses the free mydlink Lite mobile app, the end-user will be directed through the process of

 5           updating the firmware.

 6     13.          The mydlink website portal (https://www.mydlink.com) only offers the latest and

 7           synchronized mydlink Setup Wizards for Windows (and for some cameras macOS), User

 8           Manual, device firmware, and QIG for each model and hardware revision of device. The

 9           mydlink website portal does not post legacy firmware, because all pieces (mydlink Setup

10           Wizards for Windows (and for some cameras macOS), User Manual, firmware, and QIG)

11           have to be from the same version to function successfully. As a result, an end-user of a

12           mydlink enabled IP cameras, such as the DCS-2310L, cannot use the mydlink features (the

13           primary features of the product) or register the camera to the user’s mydlink account unless

14           the end-user uses the most up-to-date firmware, which is also made available on the mydlink

15           website portal.

16     14.          During the setup process for the DCS-2310L, even for end-users who have chosen to

17           ignore the recommendations in the QIG and the mydlink website and instead use the legacy

18           Microsoft Windows Setup Wizard, the end-user would be warned of the consequences of not

19           registering with mydlink during the setup process.

20     15.          Since 2015, any attempt to access the DCS-2310L web configuration for any camera

21           using the original firmware from Chrome, Firefox, Microsoft Internet Explorer, or Microsoft

22           Edge PC web browsers will fail security checks, alerting the end-user to the need to consult

23           technical support or troubleshoot the issue.

24     16.          In order to configure a DLS IP camera like the DCS-2310L without mydlink, the

25           user must either seek help from DLS technical support (contact information provided in the

26           QIG immediately following the recommended setup wizard steps) or use the User Manual

27           that is linked on the mydlink website support page for the device

28           (https://www.mydlink.com/download). DLS technical support personnel are trained to
     Declaration of William Brown In Support of D-Link   4                         Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 6 of 13



 1           instruct end-users who request assistance setting up DLS products, such as IP cameras, to

 2           download the latest available firmware during the setup process.

 3     17.          The User Manual for the DCS-2310L was not contained in the retail packaging for

 4           the camera. Instead, it was made available on DLS’s technical support website,

 5           http://support.dlink.com, for technical support purposes as primarily a resource for DLS

 6           technical support staff to facilitate technical support if an end-user called with questions.

 7           The User Manual recommends setting up a mydlink account (pages 25-26) and also contains

 8           step-by-step instructions for upgrading the firmware for the DCS- 2310L (page 75).

 9     18.          A mydlink IP camera that is not registered to then end-user’s mydlink account is not

10           accessible outside the home unless further configuration is done at the home’s internet

11           connection router or the end-user has arranged a special direct connection on the internet

12           from an internet service provider.

13     19.          The DCS-2310L only can connect to a data network via its included Ethernet cable. It

14           does not have any wireless features and therefore, is not directly accessible over WiFi data-

15           networks and not affected by WiFi security exploits.

16     20.          DLS does not distribute its products to “Great Daily Buys” and “A2Z Wireless,”

17           which are unaffiliated third-party resellers that may sell DLS products through Amazon.com

18           or Newegg.com.

19

20

21     IP Cameras Are Not Intended to Be Used To Perform Data-Security Functions

22     21.          IP cameras sold by DLS are network connected devices capable of capturing video
23           and sending over the network to an end-user or to another device that can analyze the video
24           then trigger a response. The purpose of the consumer IP cameras sold by DLS is reflected on
25           the datasheet and packaging as “Surveillance” or monitoring the IP Cameras viewing area
26           over the network.
27     22.          It is a broad mischaracterization and technically inaccurate that consumer IP cameras
28           sold by DLS are devices designed to serve a data-security-related function. Consumer IP
     Declaration of William Brown In Support of D-Link   5                            Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 7 of 13



 1           cameras sold by DLS have integrated features to help secure the captured video sent over the

 2           connected network; but their function is not to protect the network’s data security or the

 3           network’s data-privacy. If a consumer IP camera is connected to the Internet, it will be

 4           required to pass communication through devices, such as IP routers or IP gateways, that have

 5           features to help protect the network’s data-security and data-privacy.

 6     23.          For these reasons—and unlike, for example, antivirus software products—enhancing

 7           the data security of a network cannot be said to be a central function of an IP camera, let

 8           alone the central function, even though the IP camera has certain security-related features.

 9           That said, DLS has always taken the security of its products seriously and would address

10           them promptly when a potential security vulnerability regarding its products is raised.

11     24.          DLS does not market its IP cameras as serving data-security functions. Take, for

12           example, the DCS-2310L. The datasheet, retail product packaging, QIG, and brochure

13           accompanying it do not claim that the product serves a data-security function. Nor does the

14           User Manual. Conversely, the accused legacy Microsoft Windows Setup Wizard GUI for

15           that product affirmatively discloses (in disclaimer) to end-users that IP cameras cannot be

16           guaranteed to be perfectly secure or free from security vulnerability as part of the End User

17           License Agreement (EULA), which the end-user must agree to as a condition of using the

18           camera.

19

20     Three Tabs on DLS Security Advisories Website: “Security Advisories List”, “Report a

21     Potential Vulnerability”, and “Security Event Response Policy”
22     25.          During the time period when PX 1(the tab for “ Security Event Response Policy”)
23           was posted on DLS’s technical support website, and even before then, DLS retained
24           additional third-party experts to test products. For example, in 2012, DLS hired Jason Doyle
25           to conduct penetration testing on both the DIR-505 and also DIR-826. Attached as Exhibit D
26           are true and correct copies of excerpts from those reports.
27     26.          During the time period when PX 1 was posted on DLS’s technical support website, it
28           was available at http://support.dlink.com/securityadvisories. Within PX 1 is a Security
     Declaration of William Brown In Support of D-Link   6                            Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 8 of 13



 1           Advisories List tab, which was intended to be prominent on that page. These Security

 2           Advisories provided information about reported potential vulnerabilities, the status of

 3           investigation and testing of these potential vulnerabilities, and the status and availability of

 4           any firmware updates resolving verified potential vulnerabilities. The Security Advisory had

 5           a list of the open or closed high-reported potential security vulnerabilities concerning D-Link

 6           brand products. Attached is Exhibit E are true and correct copies of portions of the list of

 7           Security Advisories that would be seen if the “Security Advisories List” tab was clicked by a

 8           website visitor, which I understand the FTC obtained via the Internet Way Back Machine and

 9           produced to DLS in discovery. At the top of those documents can be found two tabs. One

10           is titled “Report a Potential Vulnerability”; the other is titled “Security Event Response

11           Policy.”

12     27.          More specific Security Advisories could also be viewed by, among other things,

13           clicking the links in the Security Advisories List. Attached as Exhibit F are true and correct

14           copies of example Security Advisories.

15     28.          Also, within PX 1 is a tab titled “Report a Potential Vulnerability,” which allowed

16           security researchers and others to report what they perceive as potential security

17           vulnerabilities. Attached hereto as Exhibit G is a true and correct copy of a printout from the

18           Internet Way Back Machine I understand the FTC produced in discovery showing what

19           http://support.dlink.com/securityadvisories looked like in November 2013, before PX 1 was

20           posted there.
21     29.          PX 1, in the context of DLS’s website when it was posted, operated in tandem with
22           related tabs and documents, such as the Security Advisories List and Report a Potential
23           Vulnerability tabs described hereto, among other things, advise of the status of reported
24           potential vulnerabilities—both through the Security Advisories List and also through more
25           specific Security Advisories—and to provide an open communications channel through
26           which security researchers could report to DLS what they perceive to be potential theoretical
27           vulnerabilities (the “Report a Potential Vulnerability Form”).
28
     Declaration of William Brown In Support of D-Link   7                             Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 9 of 13



 1     30.          The “Report a Potential Vulnerability” and “Security Advisories List” tabs were

 2           present on DLS’s support website before PX 1 was posted to integrate the three components

 3           (Security Advisories List, Report a Potential Vulnerability, and Security Event Response

 4           Policy) together into a holistic website experience for visitors to the “Security Advisories”

 5           section of DLS’s website.

 6     31.          The only way for a visitor to DLS’s main webpage to have directly navigated to PX 1

 7           during the time period it was posted would be to click on a small link at the very bottom of

 8           the homepage titled “Security Advisories.”

 9     32.          Alternatively, if a visitor to DLS’s main webpage clicked on the tab to DLS’s product

10           support website, he or she could then navigate to the Security Advisories page by clicking a

11           tab that was at the top of the support page during the time period that PX 1 was posted.

12     33.          By way of additional context regarding the creation of the holistic Security

13           Advisories experience: In January 2013, no direct competitor that manufacture, marketed,

14           and sold consumer IP Cameras and/or consumer IP routers offered a published security

15           response policy. DLS’ primary goal was to create a transparent and clear way for third-

16           parties to report what they perceived to be potential security issues with our products and

17           systems (particularly technically sophisticated security researchers highly familiar with these

18           issues, as they pertain to products like routers and IP cameras). The purpose of the

19           publishing PX1 was to better communicate directly to the third-party data-networking

20           security experts. PX1 was intended and utilized terminology for security trained

21           professionals.

22     34.          The “security advisories” that were a component of the Security Advisories website

23           were compiled from various source, including directly from the third-party reports including

24           accreditation to the authors, patch information from the vendors, and DLS model/revision

25           specific response.

26     35.          The third-party reports were copied and pasted into the “security advisories”

27           regardless of validation, so we did not misrepresent the author’s position and claims. This

28           means that portions of the “security advisories” were not drafted by DLS and would not
     Declaration of William Brown In Support of D-Link   8                           Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 10 of 13



 1           necessarily reflect DLS’s position as to the reported issues, or the results of investigations

 2           into the factual accuracy of these reports conducted by DLS, DKC, Institute for Information

 3           Industry (“III”)/Onward Security, and the vendors that make the reportedly affected products.

 4           Put different, by pasting into the “security advisories” the verbatim content of the third-party

 5           researcher reports DLS in no way accepted or vouched for or otherwise agreed to the

 6           accuracy of these reports, or the author’s characterizations of what the author perceived to be

 7           a potential security vulnerability.

 8     36.             After pasting into the “security advisory” the author’s report, generally verbatim, I

 9           would frame our resolution and response around the report. Resolutions to potential security

10           issues included correcting third party misunderstandings of the issues, explaining that

11           implementing the solution as reported by the third-party would disable the device, or vendor

12           creation of patches to close the potential security issue in the firmware after validation of the

13           report.

14     37.             The security advisories are technical documents that became only useful to security

15           knowledgeable experts with highly technical, specialized knowledge about potential security

16           issues that may affect devices like routers and IP cameras—not the average US consumer.

17     38.             This is why in September 2015 we abandoned the previous “Security Advisories”

18           website flow, including PX1; simplified the technical language; integrated the security event

19           disclosure directly into each individual firmware release notes; and began posting a

20           technically simplified “support announcement” that is listed on the front web page of

21           http://support.dlink.com so the average US consumer can better understand these security

22           issues.
23     DLS Customs and Practices For Communicating With Third Party Researchers
24     39.             To properly understand, in context, my written interactions with various third-parties,
25           including security researchers and various “grey hat” hackers, I provide the following
26           additional background.
27     40.             It is important to understand that the third-party researchers that coordinate with DLS
28           regarding security issues sometimes seek compensation for their reports or, more frequently,
     Declaration of William Brown In Support of D-Link    9                            Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 11 of 13



 1           seek public credit for their published work. Some of these third-parties want to help DLS

 2           and perform a public service. Others third-parties have different motivations. The customs

 3           and practices of this highly specialized community, with its various norms of conduct and

 4           communication patterns, inform DLS’s written interactions with these third-parties. By way

 5           of example, attached hereto as Exhibit H are true and correct copies of two emails with

 6           security researchers, Mr. Robert Paleari and Mr. Daniel Romero.

 7     41.          It is also important to understand that both DLS and D-Link brand globally welcome

 8           all third-party reports and do significant research with contracted third-parties and also, as

 9           part of the investigation into these reports, attempt to validate using DKC’s D-LAB. Once the

10           vendor learns of a third-party report, they also have to understand, test, and attempt to

11           validate the contents. At times, third-party experts like Onward Security are brought in also

12           to attempt to verify the reported potential vulnerability. Sometimes, it turns out that the

13           reported vulnerability cannot be duplicated because the reporter’s investigation was made in

14           a controlled environment, the investigation and all of these layers of testing reveal that the

15           reported vulnerability is, as further described below, inaccurately reported to DLS. As such,

16           the reported vulnerability must be validated by efforts of vendors and/or independent security

17           expert (e.g. III/Onward).

18     42.          The third-parties’ written reports—including those that I have pasted verbatim into

19           “security advisories” in the past—frequently use inflammatory language, including adjectives

20           like “critical” or “remote access,” that, in many cases, does not represent the potential

21           theoretical security issue accurately. When I pasted the reports into the “security advisories”

22           neither DLS nor I intended to adopt the unverified statements of third-parties, including their

23           characterizations of what they believe to be a theoretical security vulnerability.

24     43.          In addition, in many instances, these reports reflect the results of theoretical potential

25           vulnerabilities tested in lab conditions using sophisticated tools and reverse engineer to

26           attempt to demonstrate what is known as proof of concept (“PoC”). This is overwhelmingly

27           done through very specialized, unnatural configurations of the devices over a Local Area

28
     Declaration of William Brown In Support of D-Link   10                           Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
       Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 12 of 13



 1           Network (“LAN”), meaning that for the attack to possibly work the theoretical attacker

 2           would need to be, for example, in the same house.

 3     44.          In other instances, the consequences of the theoretical exploit of the potential

 4           vulnerability may be what I call a functional nuisance, meaning it would not result in a data

 5           breach or privacy injury. Take, for example, a theoretical vulnerability that could, even if

 6           exploited, result in at most a DDoS (that is, “distributed denial of service”) attack on a router,

 7           which would automatically reboot, at most inconveniencing the user briefly. Nonetheless,

 8           the reporting party may describe the potential vulnerability in sensational terms for the

 9           above-stated reasons.

10     45.          The third party’s self-motivation and the factual disagreements about theoretical

11           vulnerabilities that could, at most, result in functional nuisances is why DLS currently has

12           third-parties apply for their own CVE-ID and supports their own public disclosure, in which

13           we publicly publish a security announcement as our factual response.

14      Datasheets for Count 3 Routers Accurately Described Product Security Features

15     46.          The router models at issue in Count 3 were made to have certain specific security-
16           related features, which underwent QA testing and the existence of technical features and
17           functions as intended and as further described below have been confirmed:
18              a. DIR-615: Wi-Fi Protected Access /WPA. WPA2; Network Address Translation
19                  (NAT) and Stateful Packet Inspection (SPI) firewall features; VPN Passthrough IP
20                  Multi sessions PPTP I LZTP / IP Sec
21              b. DIR-412: 64/128-bit WEP (Wired Equivalent Privacy); Wi-Fi Protected Access™
22                  (WPA & WPA2); WPS (PBC/PIN); Network Address Translation (NAT); Stateful
23                  Packet Inspection (SPI); MAC Address Filtering; Website Filtering;
24                  L2TP/PPTP/IPSEC VPN Pass-through; PPTP/L2TP Connection
25              c. DIR-815: WiFi Protected Access (WPA, WPA2); Stateful Packet Inspection (SPI)
26                  firewalls
27

28
     Declaration of William Brown In Support of D-Link   11                           Case No. 17-cv-00039-JD
     Systems’ Opposition to FTC’s Motion for Summary
     Judgment
Case 3:17-cv-00039-JD Document 206-31 Filed 10/05/18 Page 13 of 13
